IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42038

STATE OF IDAHO,                                 )    2014 Unpublished Opinion No. 859
                                                )
       Plaintiff-Respondent,                    )    Filed: December 12, 2014
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
JUSTIN SHAWN WHEELER,                           )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and concurrent unified sentences of life imprisonment,
       with minimum periods of confinement of twenty-five years, for two counts of
       lewd conduct with a minor under sixteen years of age and determinate sentence of
       twenty years for sexual abuse of a child under sixteen years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Justin Shawn Wheeler pled guilty to two counts of lewd conduct with a minor under
sixteen years of age, I.C. § 18-1508, and one count of sexual abuse of a child under the age of
sixteen years, I.C. § 18-1506. In exchange for his guilty plea, additional charges were dismissed.
The district court sentenced Wheeler to concurrent unified terms of life imprisonment, with
minimum periods of confinement of twenty-five years, for two counts of lewd conduct with a
minor under sixteen years of age and determinate term of twenty years for sexual abuse of a
child under sixteen years of age. Wheeler appeals.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wheeler’s judgment of conviction and sentences are affirmed.




                                                   2